Case 21-12609-AJC   Doc 23-7   Filed 06/24/21   Page 1 of 3




                                         EXHIBIT “G”

                    SEQUOR LAW, P.A.
               Case 21-12609-AJC           Doc 23-7       Filed 06/24/21       Page 2 of 3




April 15, 2021


Via E-Mail Only

Key Bank
Attn: Neil Buitenhuys
Neil_C_Buitenhuys@KeyBank.com

       Re:       Liquidation of Performance Insurance Company and Account(s) of Goldenstar
                 Holdings Company SP

Dear Mr. Buitenhuys:

       This office represents Kenneth Krys and Neil Dempsey, the Joint Liquidators (the “JLs”)
of Performance Insurance Company SPC (“Performance Insurance”). I write in reference to the
account(s) of one of Performance Insurance’s segregated portfolios, Goldenstar Holdings
Company SP (“Goldenstar”), including the account referenced above.

       By letters dated March 23, 2021 and March 30, 2021, the JLs informed you of
Performance Insurance’s liquidation, and that they have assumed control of Performance
Insurance and its affairs by resolution of its shareholders. Accordingly, the JLs control the
accounts held by Goldenstar at Key Bank, including account no.              1886. The March 23,
2021, and March 30, 2021 letters by the JLs are enclosed as Exhibit 1 for your reference.

        On March 19, 2021, the JLs filed for recognition of Performance Insurance’s liquidation
under Chapter 15 of the United States Bankruptcy Code. The petition for recognition was
granted by the Bankruptcy Court after a hearing held yesterday, April 13, 2021. The Bankruptcy
Court will be entering an Order in the next few days reflecting its decision. In addition to the
JL’s rights under Cayman law, the recognition of Performance Insurance’s liquidation triggered
the imposition of the automatic stay under section 362 of the Bankruptcy Code as to
Performance Insurance’s property in the United States. See 11 U.S.C. § 1520(a)(1). The Petition
for Recognition and accompanying papers are enclosed in Exhibit 1.

       Accordingly, please be advised that the JLs do not authorize any action in
connection with Goldenstar’s account(s), or any other account of Performance Insurance
or its segregated portfolios, without the JLs prior written consent. The JLs reserve all
rights under all applicable laws, including under the United States Bankruptcy Code and
Cayman law.



  1111 Brickell Avenue, Suite 1250, Miami, Florida 33131, T: 305.372.8282 F: 305.372.8282 www.sequorlaw.com
             Case 21-12609-AJC      Doc 23-7    Filed 06/24/21    Page 3 of 3

Key Bank
April 15, 2021
Page 2 of 2


        Please feel free to contact me directly at ggrossman@sequorlaw.com or at (305) 372-
8282 if you have any questions.

                                                Sincerely,



                                                Gregory S. Grossman

Enclosure




                                     SEQUOR LAW, P.A.
